                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

DONALD A. PETERSON and LORI
HILDMEYER,

                        Plaintiffs,

v.                                                             Case No: 6:18-cv-84-Orl-31DCI

PNC BANK, N.A.,

                        Defendant.


                             MEMORANDUM OPINION AND ORDER
       This matter is before the Court on Defendant’s Motion to Quantify Attorney’s Fees and

Costs (Doc. 109). Plaintiffs’ counsel responded to that motion (Doc. 112), and Defendant filed a

Reply (Doc. 115). On May 28-29, 2019, the Court held an evidentiary hearing on the matter,

which is now ripe for decision.

       I.        Background

       On October 4, 2018, Defendant filed a motion to disqualify Plaintiffs’ counsel and for the

imposition of sanctions (Doc. 76). The motion grew out of an alleged violation of Federal Rule

of Civil Procedure 26(b)(5)(B), which governs a party’s obligations when the other side has

inadvertently produced information subject to a claim of privilege. On January 24, 2019,

Magistrate Judge Irick issued a report in which he found that the conduct of Plaintiffs’ counsel in

utilizing the inadvertently produced material was inexcusable and recommending that Defendant’s

Motion be granted. (Doc. 100 at 19). Specifically, Judge Irick recommended that Plaintiffs’ three

attorneys be disqualified and that two of them – Darren Newhart and J. Dennis Card – bear the

costs incurred by Defendant in litigating this issue. 1 (Doc. 100 at 19). On May 8, 2019, the


       1
            Judge Irick recommended that this sanction be imposed pursuant to the Court’s inherent
Court affirmed that report in part, finding that disqualification of Plaintiffs’ third attorney,

Nicholas Heath Wooten, was not warranted, but disqualifying Newhart and Card and ordering

them to “bear the cost incurred by the Defendant in litigating the issue of their disqualification.”

(Doc. 118). 2

       On February 22, 2019, Defendant filed the instant motion, seeking to recover fees in the

amount of $16,292.50, and costs of $599.05, representing the amounts incurred in connection with

the disqualification issue through February 14, 2019. (Doc. 109-1). These fees and costs were

supported by an affidavit of Defendant’s counsel, with an attached summary of relevant time

entries. Counsel’s fee was calculated at $275 per hour for partner’s time (Kim Israel) and $225

per hour for associate’s time (Amy Kisz). On March 7, 2019, Plaintiffs’ counsel filed a response

(Doc. 112) to Defendant’s motion for fees and costs. The first 12 pages of that 20-page response

simply reiterated counsel’s argument regarding the merits of disqualification; accordingly, the

Court struck that portion of Plaintiffs’ counsel’s response. (Doc. 116). The balance of the

response raised objections to portions of defense counsel’s time entries. Defendant filed a reply

(Doc. 115) on March 28, 2019, contending that all the time entries questioned by Plaintiffs’

counsel were directly related to the disqualification issue.

       On May 13, 2019, the Court issued an Order and Notice of Evidentiary Hearing (Doc.

120). That Order required the parties to file and exchange a list of witnesses, with a summary of

their testimony, and a list of exhibits to be offered into evidence. (Doc. 120 at 1). On May 22,

2019, the parties complied with that Order.




authority. (Doc. 100 at 19). See Chambers v. NASCO, 501 U.S. 32, 43 (1991).
       2
           Mr. Wooten has represented Newhart and Card in this proceeding.

                                                  -2-
       Defendant’s witness list included defense counsel and Bradley Luczak, an expert witness

regarding the reasonableness of the attorney’s fees incurred by Defendant in litigating the

disqualification issue. Defendant also filed a supplemental affidavit (Doc. 123) covering fees

incurred from February 15, 2019 (the end date of the prior affidavit) to May 21, 2019. (Doc. 123

at 4-11). The additional time incurred totaled 62.5 hours, resulting in an (additional) fee request

of $15,405.00. (Doc. 123 at 2). Finally, defense counsel estimated that they would spend a total

of 11 hours preparing for and attending the evidentiary hearing, thereby incurring another

$4,675.00 in fees. (Doc. 123 at 2). For their part, the exhibit and witness lists filed by Plaintiffs’

counsel (Doc. 126) reflected no additional witnesses and listed only one exhibit.

       The evidentiary hearing began on May 28 and extended into the next day. At the hearing,

Defendant introduced the testimony of Kim Israel and Amy Kisz, the primary lawyers

representing Defendant in this proceeding. They testified that the time entries at issue began on

June 1, 2018, with a conversation between Ms. Israel and Plaintiffs’ counsel regarding the

inadvertent disclosure of documents that triggered this extraordinarily contentious dispute. Ms.

Israel explained that defense counsel used conservative billing judgment regarding the time entries

included in the affidavits. She further testified that the rates charged to PNC of $225 to $275 per

hour are well below the firm’s standard rates. Ms. Kisz confirmed the accuracy of her affidavits

and stated that the total amount sought by PNC was $36,971.55, which included costs of $599.05.

       Defendant also called Mr. Luczak, a lawyer who has practiced in Central Florida since

1985, as an expert witness. Mr. Luczak is board-certified in business litigation and specializes in

real estate-related disputes. He has served on a grievance committee as well as the arbitration

committee of The Florida Bar, and has prior experience as an expert witness regarding

reasonableness of attorney’s fees. 3 Mr. Luczak testified that the normal hourly rate in Central


       3
           The Court finds that Mr. Luczak is a qualified expert on the issue of a reasonable
                                                 -3-
Florida for litigation of this type is in the $300 to $400 range, and that the rates charged by

defense counsel here were well below the market rate. In the process of arriving at a reasonable

attorney’s fee for this case, Mr. Luczak reviewed all of the pertinent documents, including

Defendant’s time entries. Using the federal lodestar test, Mr. Luczak concluded that as of May

21, 2019, defense counsel had expended a total of 129.4 hours on this dispute. At a blended rate

of $244, this amounted to a total (reasonable) fee of $31,670.00. 4 Mr. Luczak also opined that,

going forward, defense counsel would incur an additional 19 hours in connection with the

disqualification issue, resulting in an additional reasonable fee of $4,675.00. At his own hourly

rate of $400, Mr. Luczak estimated he would expend a total of 22 hours, for a fee of $8,800.

       Plaintiffs’ counsel offered no evidence on their own behalf.

       Following the hearing, plaintiffs’ counsel filed objections (Doc. 135) to PNC’s amended

time entries, and Defendant filed a response (Doc. 136). In their objection, Plaintiffs’ counsel

contend that the Defendant should not be able to recover for time spent (1) attempting to

disqualify Mr. Wooten or (2) preparing for and attending the evidentiary hearing. Plaintiffs’

counsel also object to the recovery of Mr. Luczak’s fee and recovery for any time entries that

contain a redaction. Finally, Plaintiffs’ counsel make generalized objections to the

reasonableness of certain categories of Defendant’s time records.

       In its response, Defendant points out, among other things, that Plaintiffs’ counsel identified

only 12.2 hours of time that related to Mr. Wooten’s disqualification; that expert fees are




attorney’s fee and that his testimony complies with the requirements of Rule 702 of the Federal
Rules of Evidence.
       4
          Mr. Luczak’s starting point here is one-tenth of an hour (and $27.00) below the
comparable figures requested in defense counsel’s first two fee affidavits. The discrepancy was
not raised or explained at the hearing. Accordingly, in calculating the fee award, the Court will
use the smaller figure – i.e., Mr. Luczak’s.

                                                 -4-
recoverable as a part of a sanction award, and that the time spent preparing for and attending the

Court-ordered evidentiary hearing was necessarily incurred.

       II.     Legal Standard

       Federal courts possess “inherent powers,” not conferred by rule or statute, “to manage their

own affairs so as to achieve the orderly and expeditious disposition of cases.” Link v. Wabash R.

Co., 370 U.S. 626, 630-631, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962). That authority includes the

ability to fashion an appropriate sanction for conduct that abuses the judicial process. Chambers

v. NASCO, Inc., 501 U.S. 32, 44-45, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991). One permissible

sanction is an assessment of attorney’s fees – an order instructing a party that has acted in bad

faith to reimburse legal fees and costs incurred by the other side. Id., at 45, 111 S.Ct. 2123.

Such a sanction, when imposed pursuant to civil procedures, must be compensatory rather than

punitive in nature. See Mine Workers v. Bagwell, 512 U.S. 821, 826-830, 114 S.Ct. 2552, 129

L.Ed.2d 642 (1994) (distinguishing compensatory from punitive sanctions and specifying the

procedures needed to impose each kind). In other words, the fee award may go no further than to

redress the wronged party “for losses sustained”; it may not impose an additional amount as

punishment for the sanctioned party’s misbehavior. Id., at 829, 114 S.Ct. 2552 (quoting United

States v. Mine Workers, 330 U.S. 258, 304, 67 S.Ct. 677, 91 L.Ed. 884 (1947)). The necessary

causal connection is appropriately framed as a but-for test: The complaining party may recover

only that portion of its fees that it would have paid but for the misconduct. Goodyear Tire &

Rubber Co. v. Haeger, 137 S.Ct. 1178, 1187, 97 L.Ed.2d 585 (2017).

       III.    Analysis.

       In cases in which fees are authorized by judicial doctrine, the primary method used by

courts in assessing attorney-fee awards is referred to as the “lodestar approach”. 4 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2675.2 (4th ed.). Under the


                                                 -5-
lodestar approach, the starting point for determining a reasonable attorney’s fee involves

multiplying the number of hours expended times the rate generally assessed for comparable work

in the area. Id. Here, the hourly rates charged by defense counsel are patently reasonable;

indeed, they are well below the market rate for work of this type handled by lawyers with similar

skill and experience in Central Florida. The reasonableness of these rates was confirmed by

Defendant’s fee expert, Mr. Luczak, and are entirely consistent with the Court’s own experience in

this regard. Finally, it is worth noting that though they refused to stipulate as to the rates,

Plaintiffs’ counsel never registered an objection to the hourly rates charged by defense counsel.

       With respect to the hours expended, the Court credits the testimony of defense counsel and

Mr. Luczak that reasonable billing judgment was used. 5 Having reviewed Defendant’s time

entries, the Court is satisfied that the amount of time recorded was reasonably expended as a result

of defense counsel’s misconduct, with one exception: The Court will deduct 12.2 hours at a

blended rate of $244 – for a total of $2,976.80 – for the time related to the effort to disqualify Mr.

Wooten.

       With respect to preparation for and attendance at the evidentiary hearing, that hearing was

ordered by the Court to ensure that Plaintiffs’ counsel had the opportunity to cross-examine

Defendant’s witnesses and present evidence on their own behalf. Since Plaintiffs’ counsel would

not even stipulate to the reasonableness of defense counsel’s hourly rates, it was obviously

necessary for defense counsel to prepare for and participate in the hearing ordered by the Court.

Moreover, it was perfectly reasonable for defense counsel to support their claim with the

testimony of Mr. Luczak. And, contrary to the argument of Plaintiffs’ counsel, the Court may

award expert witness fees under its inherent authority. See Environmental Manufacturing


       5
        Plaintiffs’ counsel did not cross-examine Mr. Luczak. Thus, his testimony is
uncontroverted.

                                                  -6-
Solutions, LLC v. Peach State Labs, Inc., 274 F.Supp.3d 1298, 1330 (M.D. Fla. 2017) (stating

same and citing cases).

       With respect to the redactions on Defendant’s time records, those redactions were

necessary to preserve the attorney-client privilege, and the redactions do not mask the substantive

work performed. If Plaintiffs’ counsel truly had any concerns about the redacted entries, they

could have inquired of Defendant’s counsel at the hearing. They did not, and it is disingenuous

for Plaintiffs’ counsel to now suggest they were prejudiced by the redactions. The same is true

with respect to Plaintiffs’ counsel’s contention that the time entries are too vague or not

sufficiently particular. The Court has reviewed these entries and finds them to be adequately

descriptive of the services performed.

       IV.     Conclusion.

       Having considered the evidence and argument of counsel, the Court will grant Defendant’s

motion and award Defendant an attorney’s fee and cost sanction against Newhart and Card, jointly

and severally, in the amount of $42,767.25, quantified as follows:

       Fees from 6/1/18 – 5/21/19

             Attorney                    Hours              Rate            Amount

               New                        1.7             $ 275           $ 467.50

              Israel                     49.4                 275          13,585.00

               Kisz                      78.3                225           17,617.50


             Subtotal                    129.4           $ 244.74        $31,670.00
                                                          (blended)
     Less the time expended                                              ($2,976.80)
   on Wooten disqualification

       Fees through 5/21/19                                              $28,693.20



                                                 -7-
      Additional work after
            5/21/19                                                     4,675.00
     Luczak expert fee (22
        hours at $400)                                                   8,800.00

              Costs                                                       599.05

   Total 5/21/19 - date                                               $14,074.05
   Total up to 5/21/19                                                $28,693.20

   Grand Total                                                        $42,767.25


       V.      Conclusion

       It is hereby ORDERED that Defendant’s Motion to Quantify Attorney’s Fees and Costs

(Doc. 109) is GRANTED. Defendant is awarded fees and costs in the total sum of $42,767.25.

The Clerk is directed to enter judgment for Defendant in this amount against Plaintiffs’ counsel,

Darren Newhart and J. Dennis Card, jointly and severally.

       DONE and ORDERED in Chambers, Orlando, Florida on July 11, 2019.




                                                -8-
